DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 04/23/2021 is acknowledged.
Claims 7-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.

Information Disclosure Statement
The information disclosure statement filed 11/24/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
KR 10-1853377 and communications of Korean Patent Office dated 10/15/2019, 04/13/2020 and 07/02/2020 are not in the English language. These documents have been filed without a concise explanation of the relevance.
The referenced documents have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2018/0114707) in view of JP 10-165876.
Lim et al teach an apparatus comprising:
 a chamber having a first body 430 and a second body 420 that are combined with each other to form a processing space 412 inside; 
an actuator configured 450 to move a relative position between the first body and the second body to enable a position change between a closed position in which the processing space is sealed from the outside and an open position in which the processing space is open to the outside; 
a substrate support unit 440 configured to support the substrate in the processing space; 
a gas supply unit 490 configured to supply a gas into the processing space to process the substrate; and a controller configured to control the actuator.
Lim et al teach that the controller controls the actuator.
Lim et al also teach that the apparatus comprises a clamping member 500 configured to clamp the chamber in the closed position; and a movable member 550 configured to move the clamping member to a clamping position in which the clamping member clamps the first body and the second body or an unclamping position in which the clamping member is separated from the first body and the second body.
Lim et al also teach that the controller controls the gas supply unit and the movable member.

See entire document, especially Figures 1, 3, 4, 5, 8-17 23 and the related description.

Thus, Lim et al teach an apparatus as claimed except for the specific recitation that the controller controls the actuator to sequentially perform a high- speed closing step of moving the first body or the second body at a first speed and a low-speed closing step of moving the first body or the second body at a second speed lower than the first speed, at the time of the position change from the open position to the closed position.
Lim et al also do not specifically teach that the controller controls the actuator to sequentially perform a low-speed opening step of moving the first body or the second body at a third speed and a high-speed opening step of moving the first body or the second body at a fourth speed higher than the third speed, at the time of the position change from the closed position to the open position.
However, JP 10-165876 teaches that it was known to move the parts of the chamber to open and close the chamber slower in the region wherein the parts are closer to each other and to move them faster in the other regions.
JP 10-165876 also teach benefits of such. JP 10-165876 teach that such reduce the operation time and reduce the contamination of the substrate.
It would have been obvious to an ordinary artisan at the time the invention was filed to enable controller in the apparatus of Lim et al to perform opening/closing .



Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-009299 in view of JP 10-165876.
JP 2011-009299 teaches an apparatus comprising:
 a chamber having a first body 21 and a second body 22 that are combined with each other to form a processing space 20 inside; 
an actuator 43 configured to move a relative position between the first body and the second body to enable a position change between a closed position in which the processing space is sealed from the outside and an open position in which the processing space is open to the outside; 
a substrate support unit 34 configured to support the substrate in the processing space; 
a gas supply unit 53 configured to supply a gas into the processing space to process the substrate; and a controller configured to control the actuator.
JP 2011-009299 teaches that the controller controls the actuator.
JP 2011-009299 also teaches that the apparatus comprises a clamping member 24 configured to clamp the chamber in the closed position; and a movable 
JP 2011-009299 also teaches that the controller controls the gas supply unit 53, 52 and the movable member.
JP 2011-009299 also teaches an exhaust unit and teach that the controller controls the exhaust unit 54, 55.
See entire document, especially Figures 2-14 and the related description.

Thus, JP 2011-009299 teaches an apparatus as claimed except for the specific recitation that the controller controls the actuator to sequentially perform a high- speed closing step of moving the first body or the second body at a first speed and a low-speed closing step of moving the first body or the second body at a second speed lower than the first speed, at the time of the position change from the open position to the closed position.
JP 2011-009299 also does not specifically teach that the controller controls the actuator to sequentially perform a low-speed opening step of moving the first body or the second body at a third speed and a high-speed opening step of moving the first body or the second body at a fourth speed higher than the third speed, at the time of the position change from the closed position to the open position.

JP 10-165876 also teach benefits of such. JP 10-165876 teach that such reduce the operation time and reduce the contamination of the substrate.
It would have been obvious to an ordinary artisan at the time the invention was filed to enable controller in the apparatus of JP 2011-009299 to perform opening/closing steps of the apparatus at the higher speed when the first and the second bodies are far away from each other and at the slower speed when the first and the second bodies are close to each other to improve an operation time and to reduce contamination of the substrate since JP 10-165876 teaches such.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to the processing apparatuses and their closing arrangements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711